              Case 2:20-cr-00215-RSM Document 50 Filed 08/16/21 Page 1 of 2




 1                                                          The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                           NO. CR20-215 RSM
11
                            Plaintiff
12                                                       GOVERNMENT’S WITNESS LIST

13
                       v.
14
     ELLEN BRENNAN REICHE,
15
                             Defendant.
16
17
18         The United States of America, by and through Tessa M. Gorman, Acting United
19 States Attorney for the Western District of Washington, and Philip Kopczynski and Sok
20 Tea Jiang, Assistant United States Attorney for said District, respectfully submits this list
21 of witnesses it may call to testify during its case-in-chief:
22         1. Cory Amundson, Burlington Northern Santa Fe (“BNSF”) Railway
23         2. Chris Arian, BNSF Railway
24         3. Dane Chambers, Whatcom County Sheriff’s Office
25         4. Magnus Gervol, Whatcom County Sheriff’s Office
26         5. Levi Kauffman, Joint Terrorism Task Force (“JTTF”)
27         6. Tyler Nies, BNSF Railway
28         7. Eric Shaffstall, BNSF Railway
     United States v. Reiche, CR20-215 RSM                               UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Government’ Witness List - 1
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:20-cr-00215-RSM Document 50 Filed 08/16/21 Page 2 of 2




1          8. Lucas Shulman, JTTF
2          9. Austin Streubel, Whatcom County Sheriff’s Office
3          10. Trevor Vanderveen, Whatcom County Sheriff’s Office
4          The government reserves the right to supplement, or otherwise revise, this witness
5 list to address issues and defenses raised by the defense.
6          DATED this 16th day of August, 2021.
7
                                                    Respectfully submitted,
8
                                                    TESSA M. GORMAN
9
                                                    Acting United States Attorney
10
                                                     s/ Philip Kopczynski
11
                                                    PHILIP KOPCZYNSKI
12                                                  SOK TEA JIANG
                                                    Assistant United States Attorneys
13
                                                    United States Attorney’s Office
14                                                  700 Stewart Street, Suite 5220
                                                    Seattle, WA 98101
15
                                                    (206) 553-7970
16                                                  philip.kopczynski@usdoj.gov
                                                    sok.jiang@usdoj.gov
17
18
19
20
21
22
23
24
25
26
27
28
     United States v. Reiche, CR20-215 RSM                             UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     Government’ Witness List - 2
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
